Exhibit 10(y)

 

THIRD AMENDMENT TO LOAN

FACILITY AGREEMENT AND GUARANTY

 

THIS THIRD AMENDMENT TO LOAN FACILITY AGREEMENT AND GUARANTY (this “Amendment”),
is made and entered into as of January 27, 2004, by and among AARON RENTS, INC.,
a Georgia corporation (the “Sponsor”), the several banks and other financial
institutions from time to time party hereto (collectively, the “Participants”)
and SUNTRUST BANK, in its capacity as servicer (the “Servicer”).

 

W I T N E S S E T H:

 

WHEREAS, the Sponsor, the Participants and the Servicer are parties to a certain
Loan Facility Agreement and Guaranty, dated as of March 30, 2001, as amended by
that certain Amendment No. 1 to Loan Facility Agreement and Guaranty, dated as
of October 31, 2002 and as amended by that certain Amendment No. 2 to Loan
Facility Agreement and Guaranty, dated as of April 30, 2003 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Facility Agreement”); capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Loan Facility Agreement),
pursuant to which the Participants have made certain financial accommodations
available to the Sponsor;

 

WHEREAS, the Sponsor has requested that the Participants and the Servicer amend
certain provisions of the Loan Facility Agreement, and subject to the terms and
conditions hereof, the Participants are willing to do so;

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Sponsor, the Lenders and the Servicer
agree as follows:

 

12.                                 Amendments.

 

(a)  Section 2.1 of the Loan Facility Agreement is hereby amended by replacing
the reference to “March 27, 2004” contained in subsection (a) with “May 30,
2004”.

 

(b)  Section 1.1 of the Loan Facility Agreement is hereby amended by replacing
the reference to “$20,000,000” contained in the definition of “Permitted
Acquisition” to “$30,000,000”.

 

(c)  Section 8.1 of the Loan Facility Agreement is hereby amended by replacing
subsection (l) of such Section in its entirety with the following:

 

(l) other unsecured Indebtedness in an aggregate principal amount not to exceed
$20,000,000 at any time outstanding.

 

13.                                 Conditions to Effectiveness of this
Amendment.  This Amendment shall become effective when the Servicer shall have
received executed counterparts to this Amendment from the Sponsor, the
Guarantors and the Participants.

 

14.                                 Representations and Warranties.  To induce
the Participants and the Servicer to enter into this Amendment, each Credit
Party hereby represents and warrants to the Servicer and the Participant that:

 

(a)                                  The execution, delivery and performance by
such Credit Party of this Amendment (i) are within such Credit Party’s power and
authority; (ii) have been duly authorized by all necessary corporate and
shareholder action; (iii) are not in contravention of any provision of such
Credit Party’s certificate of incorporation or bylaws or other organizational
documents; (iv) do not violate any law or regulation, or any order or decree of
any Governmental Authority; (v) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Credit Party or any of its Subsidiaries is a party or
by which such Credit Party or any such

 

--------------------------------------------------------------------------------


 

Subsidiary or any of their respective property is bound; (vi) do not result in
the creation or imposition of any Lien upon any of the property of such Credit
Party or any of its Subsidiaries; and (vii) do not require the consent or
approval of any Governmental Authority or any other person;

 

(b)                                 This Amendment has been duly executed and
delivered for the benefit of or on behalf of each Credit Party and constitutes a
legal, valid and binding obligation of each Credit Party, enforceable against
such Credit Party in accordance with its terms except as the enforceability
hereof may be limited by bankruptcy, insolvency, reorganization, moratorium and
other laws affecting creditors’ rights and remedies in general; and

 

(c)                                  After giving effect to this Amendment, the
representations and warranties contained in the Loan Facility Agreement and the
other Loan Documents are true and correct in all material respects, and no
Default or Event of Default has occurred and is continuing as of the date
hereof.

 

15.                                 Reaffirmations and Acknowledgments.

 

(a)                                  Reaffirmation of Guaranty.  Each Guarantor
consents to the execution and delivery by the Sponsor of this Amendment and
jointly and severally ratifies and confirms the terms of the Guaranty Agreement
with respect to the indebtedness now or hereafter outstanding under the Loan
Facility Agreement as amended hereby and all promissory notes issued thereunder.
Each Guarantor acknowledges that, notwithstanding anything to the contrary
contained herein or in any other document evidencing any indebtedness of the
Sponsor to the Participants or any other obligation of the Sponsor, or any
actions now or hereafter taken by the Participants with respect to any
obligation of the Sponsor, the Guaranty Agreement (i) is and shall continue to
be a primary obligation of the Guarantors, (ii) is and shall continue to be an
absolute, unconditional, joint and several, continuing and irrevocable guaranty
of payment, and (iii) is and shall continue to be in full force and effect in
accordance with its terms.  Nothing contained herein to the contrary shall
release, discharge, modify, change or affect the original liability of the
Guarantors under the Guaranty Agreement.

 

16.                                 Effect of Amendment.  Except as set forth
expressly herein, all terms of the Loan Facility Agreement, as amended hereby,
and the other Loan Documents shall be and remain in full force and effect and
shall constitute the legal, valid, binding and enforceable obligations of the
Sponsor to the Participants and the Servicer.  The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of the Lenders under the Loan
Facility Agreement, nor constitute a waiver of any provision of the Loan
Facility Agreement.  This Amendment shall constitute a Loan Document for all
purposes of the Loan Facility Agreement.

 

17..                              Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the internal laws of the State of
Georgia and all applicable federal laws of the United States of America.

 

18.                                 No Novation.  This Amendment is not intended
by the parties to be, and shall not be construed to be, a novation of the Loan
Facility Agreement or an accord and satisfaction in regard thereto.

 

19.                                 Costs and Expenses.  The Sponsor agrees to
pay on demand all costs and expenses of the Servicer in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for the Servicer with respect thereto.

 

20.                                 Counterparts.  This Amendment may be
executed by one or more of the parties hereto in any number of separate
counterparts, each of which shall be deemed an original and all of which, taken
together, shall be deemed to constitute one and the same instrument.  Delivery
of an executed counterpart of this Amendment by facsimile transmission or by
electronic mail in pdf form shall be as effective as delivery of a manually
executed counterpart hereof.

 

21.                                 Binding Nature.  This Amendment shall be
binding upon and inure to the benefit of the parties hereto, their respective
successors, successors-in-titles, and assigns.

 

--------------------------------------------------------------------------------


 

22.                                 Entire Understanding.  This Amendment sets
forth the entire understanding of the parties with respect to the matters set
forth herein, and shall supersede any prior negotiations or agreements, whether
written or oral, with respect thereto.

 

[Signature Pages To Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Sponsor and the Guarantors, by their
respective authorized officers as of the day and year first above written.

 

 

SPONSOR:

 

 

 

AARON RENTS, INC.,

 

 

 

 

 

By:

/s/ Gilbert L. Danielson

 

 

 

Name:

Gilbert L. Danielson

 

 

Title:

Executive Vice President,

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

AARON INVESTMENT COMPANY

 

 

 

 

 

 

 

By:

/s/ Gilbert L. Danielson

 

 

 

Name:

Gilbert L. Danielson

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

AARON RENTS, INC. PUERTO RICO

 

 

 

 

 

 

 

By:

/s/ Gilbert L. Danielson

 

 

 

Name:

Gilbert L. Danielson

 

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, individually and as Servicer

 

 

 

By:

/s/ Donald M. Thompson

 

 

 

Name:

Donald M. Thompson

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK

 

 

 

 

 

By:

/s/ Stephen H. Lee

 

 

 

Name:

Stephen H. Lee

 

 

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION
(formerly known as First Union National Bank)

 

 

 

 

By:

/s/ William F. Fox

 

 

 

Name:

William F. Fox

 

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

 

SOUTHTRUST BANK, N.A.

 

 

 

 

 

By:

/s/ R. Fontenot

 

 

 

Name:

R. Fontenot

 

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING & TRUST CO.

 

 

 

 

 

By:

/s/ Paul E. McLaughlin

 

 

 

Name:

Paul E. McLaughlin

 

 

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------


 

 

ISRAEL DISCOUNT BANK of NEW YORK

 

 

 

 

By:

/s/ David Keinan

 

 

 

Name:

David Keinan

 

 

 

Title:

Senior Vice President

 

 

 

 

Regional Manager for Florida

 

 

 

 

 

 

 

By:

/s/ Roberto R. Munoz

 

 

 

Name:

Roberto R. Munoz

 

 

Title:

Senior Vice President

 

 

 

Chief Lending Officer for Florida

 

--------------------------------------------------------------------------------